NOT DESIGNATED FOR PUBLICATION

                                              No. 112,107

                 IN THE SUPREME COURT OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                              JESSE VILLA,
                                               Appellant.


                                    MEMORANDUM OPINION

        Review of the judgment of the Court of Appeals in an unpublished opinion filed April 10, 2015.
Appeal from Reno District Court; JOSEPH L. MCCARVILLE, III, judge. Opinion filed August 18, 2017.
Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is
affirmed.


        Samuel Schirer, of Kansas Appellate Defender Office, was on the brief for appellant.


        Keith E. Schroeder, district attorney, and Derek Schmidt, attorney general, were on the brief for
appellee.


        Per Curiam: Jesse Villa was convicted of aggravated battery and ordered to
register as a violent offender under the Kansas Offender Registration Act (KORA),
K.S.A. 22-4901 et seq., after a district court judge found Villa used a deadly weapon to
commit the offense. For the first time on appeal, Villa argues his registration requirement
violates Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435
(2000), because the fact was not submitted to a jury and proved beyond a reasonable



                                                     1
doubt. The persuasiveness of this challenge turns on whether KORA's requirements
constitute punishment for his crime. We affirm the registration order.


       The outcome of Villa's appeal is controlled by State v. Meredith, 306 Kan. ___,
___ P.3d __ (No. 110,520, filed August 4, 2017), slip op. at 10 and State v. Huey, 306
Kan. __, __ P.3d __ (No. 109,690, filed August 11, 2017). Like the appellants in those
cases, Villa offers no fact-based arguments on the factors we must consider in
determining whether the Act's effects render it punitive as applied to violent offenders
because he raises his Apprendi challenge—and, consequently, his argument that the
registration requirements are punishment—for the first time on appeal. See Meredith, 306
Kan. at __, slip op. at 10 ("[A]nalysis of the [Kennedy v.] Mendoza-Martinez[, 372 U.S.
144, 168-69, 83 S. Ct. 554, 9 L. Ed. 2d 644 (1963),] factors requires a robust record
because the effects prong of the applicable legal test obliges an appellate court to premise
its legal conclusion on at least some fact-intensive questions—i.e., the legitimacy of the
public safety interests at stake, the effectiveness of the alternative purpose to promote
public safety, etc.").


       Without a factual record, we cannot conclude that KORA's registration
requirements imposed on violent offenders are so punitive as to override the legislature's
intent that KORA be a civil remedy. Therefore, Villa has not demonstrated, as he must,
that the registration requirements constitute punishment. Because the registration
requirements did not increase Villa's punishment under the law of this case, it was not
necessary that his use of a deadly weapon be found beyond a reasonable doubt by a jury.


       Affirmed.


                                            ***


                                              2
       BEIER, J., dissenting: Consistent with my votes in State v. Meredith, 306 Kan.
___, ___ P.3d ___ (No. 110,520, filed August 4, 2017); and State. v. Huey, 306 Kan. ___,
___ P.3d ___ (No. 109,690, filed August 11, 2017), I respectfully dissent from the
majority's decision in this case.


       "Kansas' requirement of offender registration—especially in its modern, maximally
       invasive, maximally pervasive, and infinitely more public incarnation—is punishment,
       certainly in effect if not in intent. It is no less so for a drug offender than for a sex
       offender or a violent offender. It is no less so when the Ex Post Facto Clause is before us
       than when Apprendi or the Eighth Amendment is before us." Meredith, 306 Kan. at ___,
       slip op. at 11-12 (Beier, J., dissenting).


       ROSEN and JOHNSON, JJ., join the foregoing dissent.




                                                       3